DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
In claim 21, the language “… based on a time for the reduced pressure in the container to decay to a threshold pressure…” should be changed for clarity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-27, 29, 30 and 32-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of Locke '690; Christopher Brian et al. (US 8366690 B2).  
Regarding pending claim 21, Locke '690 claims all limitations in patented claim 1, namely an apparatus for determining a fill level of a container in a reduced pressure treatment system (claim 1, a reduced pressure treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a reduced pressure in the container (claim 1, a sensing device in communication with the source conduit and configured to sense a pressure in the source conduit);
vent the reduced pressure in the container (claim 1, open the valve for a selected amount of time); and 
determine a fill level of the container based on a time for the reduced pressure in the container to decay to threshold pressure (claim 1, open the valve for a selected amount of time … determine a fill status of the canister based on the decay of reduced pressure).

Regarding pending claim 32, Locke '690 claims all limitations in patented claim 1, namely an apparatus for determining a fill level of a container in a negative pressure treatment system (claim 1, a reduced pressure treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a negative pressure in the container (claim 1, a fluid communication path having a source conduit, a canister …  a sensing device … configured to sense a pressure in the source conduit);
release the negative pressure in the container (claim 1, open the valve for a selected amount of time);  
measure a decay of the negative pressure (claim 1, receive sensing data from the sensing device during the selected amount of time); and 
determine a fill level of the container based on the decay of the negative pressure (claim 1, to determine a decay of reduced pressure over the selected amount of time). 

Regarding pending claims 22-27, 29, 30 and 33-36, Locke '690 claims all limitations in patented claims 1 and 5 as shown in table 1. 
Table 1: Locke '690 double patenting
Pending claim 
Locke '690
Pending claim 
Locke '690
Pending claim 
Locke '690
22
1
26
1
33
1
23
1
27
1
34
1
24
1
29
5
35
1
25
1
30
1
36
1



Claims 21-28, 32-37 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 9 and 15 of Locke '376; Christopher Brian et al. (US 8747376 B2).  
Regarding pending claim 21, Locke '376 claims all limitations in patented claims 1 and 4, namely an apparatus for determining a fill level of a container in a reduced pressure treatment system (claim 1, a method for detecting a fill status of a canister of fluid in a tissue treatment system); 
wherein the apparatus is configured to: 
sense a reduced pressure in the container; vent the reduced pressure in the container (claim 1, releasing the reduced pressure; measuring a decay of the reduced pressure as the reduced pressure is released); and 
determine a fill level of the container based on a time for the reduced pressure in the container to decay to threshold pressure (claim 1, determining from the measured decay a fill status of the canister; claim 4, wherein measuring the decay comprises: setting a pressure threshold … determining the fill status of the canister based on the measured time).
Locke '376 does not explicitly claim a processor. However, Locke '376 claims several steps which imply that a processor is required to calculate a fill status from sensed pressure data (claim 1, determining from the measured decay a fill status of the canister; claim 4, determining the fill status of the canister based on the measured time). Locke '376’s system performs complex calculations that either require a processor or that would be easily performed by a processor. 

Regarding pending claim 32, Locke '376 claims all limitations in patented claim 1, namely an apparatus for determining a fill level of a container in a negative pressure treatment system (claim 1, a method for detecting a fill status of a canister of fluid in a tissue treatment system);
wherein the apparatus is configured to: 
sense a negative pressure in the container; release the negative pressure in the container (claim 1, releasing the reduced pressure; measuring a decay of the reduced pressure as the reduced pressure is released);  
measure a decay of the negative pressure (claim 1, measuring a decay of the reduced pressure as the reduced pressure is released); and 
determine a fill level of the container based on the decay of the negative pressure (claim 1, determining from the measured decay a fill status of the canister). 

Regarding pending claims 22-28, 33-37 and 39, Locke '376 claims all limitations in patented claims 4, 5, 9 and 15 as shown in table 2. 
Table 2: Locke '376 double patenting
Pending claim 
Locke '376
Pending claim 
Locke '376
Pending claim 
Locke '376
22
5, 9
27
15
36
15
23
5
28
15
37
4, 15
24
5
33
5, 9
39
4, 15
25
15
34
5


26
15
35
15





Claims 21-30, 32-37 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 9, 16 and 24 of Locke '011; Christopher Brian et al. (US 9199011 B2).  
Regarding pending claim 21, Locke '011 claims all limitations in patented claims 1 and 4, namely an apparatus for determining a fill level of a container in a reduced pressure treatment system (claim 1, an apparatus for determining a fill status … treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a reduced pressure in the container (claim 1, a sensing device configured to sense a reduced pressure in a source conduit);
vent the reduced pressure in the container (claim 1, a valve configured to release the reduced pressure in the source conduit); and 
determine a fill level of the container based on a time for the reduced pressure in the container to decay to threshold pressure (claim 1, measure a decay of the reduced pressure in the source conduit if the valve releases the reduced pressure; and determine from the decay a fill status of the container; claim 4, wherein the processing unit further comprises a timer to measure an amount of time it takes for pressure in the source conduit to reach a selected pressure threshold). 

Regarding pending claim 32, Locke '011 claims all limitations in patented claims 1, namely an apparatus for determining a fill level of a container in a negative pressure treatment system (claim 1, an apparatus for determining a fill status of a container of fluid in a tissue treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a negative pressure in the container (claim 1, a sensing device configured to sense a reduced pressure in a source conduit);
release the negative pressure in the container (claim 1, a valve configured to release the reduced pressure in the source conduit);  
measure a decay of the negative pressure (claim 1, measure a decay of the reduced pressure in the source conduit if the valve releases the reduced pressure); and 
determine a fill level of the container based on the decay of the negative pressure (claim 1, determine from the decay a fill status of the container). 

Regarding pending claims 22-30, 33-37 and 39, Locke '011 claims all limitations in patented claims 1, 4, 9, 16 and 24 as shown in table 3. 
Table 3: Locke '011 double patenting
Pending claim 
Locke '011
Pending claim 
Locke '011
Pending claim 
Locke '011
22
1
27
1
34
1
23
1
28
4
35
1
24
1
29
9
36
1
25
1
30
24
37
4, 16
26
1
33
1
39
4, 16


Regarding the limitation in claims 28 and 37 of closing the valve upon the sensor detecting the threshold pressure, Locke '011 claims that the system determines a fill status based on a time required for pressure to decay to a pressure threshold (claim 4, measure an amount of time it takes for pressure in the source conduit to reach a selected pressure threshold). Closing the valve after detecting the threshold pressure would have been obvious in order to restore the normal operating conditions of the treatment system. 

Claims 21-30, 32-37 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 7, 9, 10, 16 of Locke '485; Christopher Brian et al. (US 9844485 B2).  
Regarding pending claim 21, Locke '485 claims all limitations in patented claims 1, 9 and 16, namely an apparatus for determining a fill level of a container in a reduced pressure treatment system (claim 1, a reduced pressure treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a reduced pressure in the container (claim 9, a sensing device in communication with the source conduit and configured to measure the decay of reduced pressure in the source conduit);
vent the reduced pressure in the container (claim 1, the processing unit configured to open the valve and to determine a fill-status of the canister based on a decay of reduced pressure in the source conduit after opening the valve); and 
determine a fill level of the container based on a time for the reduced pressure in the container to decay to threshold pressure (claim 16, wherein the processing unit is further configured to: set a pressure threshold; measure a time for the reduced pressure to attain the pressure threshold; and determine the fill-status of the container based on the time). 

Regarding pending claim 32, Locke '485 claims all limitations in patented claims 1 and 9, namely an apparatus for determining a fill level of a container in a negative pressure treatment system (claim 1, reduced pressure treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a negative pressure in the container (claim 9, further comprising a sensing device in communication with the source conduit and configured to measure the decay of reduced pressure in the source conduit);
release the negative pressure in the container (claim 1, the processing unit configured to open the valve);  
measure a decay of the negative pressure; and determine a fill level of the container based on the decay of the negative pressure (claim 1, the processing unit configured to open the valve and to determine a fill-status of the canister based on a decay of reduced pressure in the source conduit after opening the valve). 

Regarding pending claims 22-30, 33-37 and 39, Locke '485 claims all limitations in patented claims 1, 6, 7, 9, 10, 16 as shown in table 4. 
Table 4: Locke '485 double patenting
Pending claim 
Locke '485
Pending claim 
Locke '485
Pending claim 
Locke '485
22
9, 10
27
1
34
9, 10
23
9, 10
28
16
35
1
24
9, 10
29
6
36
1
25
1
30
7
37
16
26
1
33
9, 10
39
16


Regarding the limitation in claims 28 and 37 of closing the valve upon the sensor detecting the threshold pressure, Locke '485 claims that the system determines a fill status based on a time required for pressure to decay to a pressure threshold (claim 16). Closing the valve after detecting the threshold pressure would have been obvious in order to restore the normal operating conditions of the treatment system. 

Claims 21-28, 32-37 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 7 and 9 of Locke '592; Christopher Brian et al. (US 10765592 B2).  
Regarding pending claim 21, Locke '592 claims all limitations in patented claims 1 and 9, namely an apparatus for determining a fill level of a container in a reduced pressure treatment system (claim 1, an apparatus for determining a fill level of a container in a tissue treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a reduced pressure in the container (claim 1, a processing unit configured to: sense a reduced pressure in a source conduit);
vent the reduced pressure in the container (claim 1, a processing unit configured to … vent the reduced pressure in the source conduit for a select amount of time); and 
determine a fill level of the container based on a time for the reduced pressure in the container to decay to threshold pressure (claim 1, determine a fill level of the container based on a decay of reduced pressure in the source conduit over the selected amount of time; claim 9, wherein the processing unit is configured to determine the decay based on measuring the amount of time it takes for the reduced pressure to reach a selected pressure threshold).

Regarding pending claim 32, Locke '592 claims all limitations in patented claim 1, namely an apparatus for determining a fill level of a container in a negative pressure treatment system (claim 1, an apparatus for determining a fill level of a container in a tissue treatment system), comprising: 
a processor (claim 1, a processing unit), configured to: 
sense a negative pressure in the container (claim 1, a processing unit configured to: sense a reduced pressure in a source conduit);
release the negative pressure in the container (claim 1, a processing unit configured to … vent the reduced pressure in the source conduit for a select amount of time);  
measure a decay of the negative pressure; and determine a fill level of the container based on the decay of the negative pressure (claim 1, determine a fill level of the container based on a decay of reduced pressure in the source conduit over the selected amount of time). 

Regarding pending claims 22-28, 33-37 and 39, Locke '592 claims all limitations in patented claims 1-3, 6, 7 and 9 as shown in table 5. 
Table 5: Locke '592 double patenting
Pending claim 
Locke '592
Pending claim 
Locke '592
Pending claim 
Locke '592
22
1, 6, 7
27
2, 3
36
2, 3
23
1, 6, 7
28
9
37
9
24
1, 6, 7
33
1, 6, 7
39
9
25
2, 3
34
1, 6, 7


26
2, 3
35
2, 3




Regarding the limitation in claims 28 and 37 of closing the valve upon the sensor detecting the threshold pressure, Locke '592 claims that the system determines a fill status based on a time required for pressure to decay to a pressure threshold (claim 9, determine the decay based on measuring the amount of time it takes for the reduced pressure to reach a selected pressure threshold). Closing the valve after detecting the threshold pressure would have been obvious in order to restore the normal operating conditions of the treatment system.




Allowable Subject Matter
Claims 31, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Alternatively, the double patenting rejections may be overcome by a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheldon; Michael L.	US 20070151350 A1
Hartel; Gunter	US 4354383 A
Fudim; Efrem V.	US 4840064 A
Brown; Carrie et al.	US 5980498 A
Schmitt; John V. et al.	US 6038919 A
Loen; Andrew Everett	US 6062066 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781